DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 11/10/2021. In the applicant’s response, claims 1, 3, 8, 10, 12, and 17 amended. Accordingly, claims 1-20 are pending and being examined. Claims 1, 3, 8, 10, 12, and 17 are independent form.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

4-1.	Regarding independent claim 1, the claims recites “according to the obtained picture samples, training to obtain a neural network model whose output is a feature vector used for distinguishing whether a to- be-detected picture is from a living body or a non-living body, the feature vector having a type varying with different scenarios” in lines 6-9; the claim subsequently recites “wherein the picture samples under different scenarios are captured by different cameras with different levels of photographing the output feature vector has a type varying with different levels of photographing effect” in lines 16-18. However, it is not clear to which “the output feature vector” refers. It is not clear whether or not “the output feature vector” is generated/output from the “neural network model”. It is not clear whether “the feature vector” refers to “a feature vector” output from the “neural network model” or not. Thus, it is not clear what the relationships are among “a feature vector” output from the “neural network model”, “the feature vector having a type varying with different scenarios” and “the output feature vector has a type varying with different levels of photographing effect”. Thus, the claim does not define the metes and bound of the claimed invention with a reasonable degree of precision and particularity, and therefore, is indefinite as required by 35 U.S.C. 112(b).

4-2.	Regarding independent claims 3, 8, 10, 12, and 17, each of them faces the similar issue set forth in the rejection of claim 1, and therefore is indefinite as required by 35 U.S.C. 112(b).

4-3.	Likewise, the respective dependent claims are indefinite as required by 35 U.S.C. 112(b).

4-4.	According to the claim’s wording, for the purpose of examination, both “the output feature vector” and “the feature vector” are interpreted as “a feature vector” output from Response to Arguments” in this office action.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable Johnson et al (US Pub 2019/0147218, hereinafter “Johnson”) in view of Li et al (“An Original Face Anti-spoofing Approach using Partial Convolutional Neural Network”, 2016, hereinafter “Li”) and further in view of Chandraker et al (US Pub 2018/0025242, hereinafter “Chandraker”).

Regarding claim 1, Johnson discloses a the liveness classifiers; see 112, 130 of fig.1) training method, wherein the method comprises: with respect to the liveness classifiers are trained on the based on a set of biometric samples data to learn how to distinguish between a live sample and a fake sample; see para.16, lines 5-10; wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”, see para.16 and para.44); 
according to the obtained picture samples, training to obtain a for each of these samples, a feature vector can be extracted and represents the corresponding sample captured from among 50 different subjects at different conditions to distinguish between a live sample and a fake sample; see para.27), wherein the feature vector is discriminative for different scenarios so that different scenarios are farther from one another in a feature space, and the same scenarios are closer to one another in the feature space (wherein training sample dataset (live and spoof) comprised a collection of fingerprint images from each of 50 different subjects at multiple collection events/days to take into account the variability of the classifiers; see para.44. In other words, the biometric samples captured from the same subject are closer to one another while the biometric samples captured from different subjects are farther from one another), so that when living body detection is performed, a feature vector of a-the to-be-detected picture is determined according to the when a (real) user is enrolling in the system, the biometric template feature for matching is constructed and stored in the respective classifiers as an enrolled (real) sample, see 106 of fig.1 and para.26 lines 9-13), 
wherein the picture samples under different scenarios are captured wherein training sample dataset (live and spoof) comprised a collection of fingerprint images from each of 50 different subjects at multiple collection events/days to take into account the variability of the classifiers, see para.44; for each of these training samples, a feature vector can be extracted and represents the corresponding sample captured from 50 different subjects at different conditions to distinguish between a live sample and a fake sample; see para.27)

Johnson does not explicitly disclose: feature [1] where the liveness classifiers are “a neural network” recited in the claim; feature [2] “wherein the picture samples under different scenarios are captured by different cameras”.

Regarding feature [1], however Johnson does teaches “the liveness classifiers that are trained “with some machine learning technique” to classify a biometric sample as either real or fake (see para.16, lines 5-10). Thus, it would have been obvious to persons Li teaches a partial convolutional neural network (DPCNN) trained by a set facial images to classify a facial image as either real or fake (see Step 1 of fig.1 and section III-A). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Li into the teachings of Johnson by employing a neural network as a liveness classifier tough by Li, in order to “extract the deep partial features from CNN to distinguish the real and fake” (Li, see Abstract, lines 6-9).

Regarding feature [2], neither Johnson nor Li explicitly discloses as recited in the claim. However, in the same field of endeavor, Chandraker clearly teaches: “wherein the picture samples under different scenarios are captured by different cameras with different levels of photographing effects (“the collected [training] data preferably includes pictures taken using different cameras…” in order to be “commonly used in various applications/scenarios”; see para.60), and the output feature vector has a type varying with different levels of photographing effect (the deep learning is trained by “a large variety of data samples which are commonly used in various applications/scenarios” to identify whether an input face image is live or spoofing”; see para.60-61). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Chandraker into the teachings of Johnson and Li by using different Chandraker, in order to “recognize an identity of a subject” and “prevent face spoofing for the face recognition task” (Chandraker, see Abstract).

Regarding claim 2, 9, 11, the combination of Johnson, Li, and Chandraker discloses, wherein the respectively obtaining picture samples under the scenarios comprises: obtaining positive picture samples and negative picture samples respectively under the scenarios (Johnson: wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”/”spooled”, see para.16 and para.44).

Regarding claim 3, Johnson discloses a living body detecting method (the template DB and classifier DB; see 133 and 130 of fig.1), wherein the method comprises: obtaining a to-be-detected picture (see the “user sample” 136 of fig.1), and determining a feature vector of the to-be-detected picture according to a see the “feature” 139 on the classifier 130 of fig.1); according to the feature vector of the to-be-detected picture, determining, from pre-obtained picture samples, a picture sample matched with the to-be-detected picture (finding the “matching features” from the “template DB”, see para.26 lines 13-19), each picture sample having a tag, the tag including a living body or a non-living body wherein each “template” is extracted from a (real) user who enrolled, para.26 lines 13-19).

Johnson does not explicitly disclose where “template features” are determined by “a neural network” recited in the claim. However, Johnson does teaches “the selected template has a corresponding liveness classifier” (see para.24 lines 7-10) which is trained by a set of biometric samples data to learn how to distinguish between a live sample and a fake sample (see para.16, lines 5-10). Thus, it would have been obvious to persons skilled in the art to know that a neural network is one of the most popular classification techniques and widely used in the field of biometric identification. As evidence, in the same field of endeavor, that is, in the field of biometric identification, Li teaches a partial convolutional neural network (DPCNN) trained by a set facial images to generate facial features from each facial image and classify a facial image as either real or fake (see Step 1 of fig.1 and section III-A). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Li into the teachings of Johnson by employing a neural network as a liveness classifier as tough by Li, in order to “extract the deep partial features from CNN to distinguish the real and fake” (Li, see Abstract, lines 6-9).

Regarding the feature of “wherein the picture samples under the scenarios are captured by different cameras with different levels of photographing effects, and the output feature vector has a type which is discriminative for different levels of photographing Johnson nor Li explicitly discloses: ”wherein the picture samples under the scenarios are captured by different cameras with different levels of photographing effects, and the output feature vector has a type which is discriminative for different levels of photographing effect”, However, in the same field of endeavor, Chandraker clearly teaches: “wherein the picture samples under the scenarios are captured by different cameras with different levels of photographing effects (“the collected [training] data preferably includes pictures taken using different cameras…” in order to be “commonly used in various applications/scenarios”; see para.60), and the output feature vector has a type which is discriminative for different levels of photographing effect (“the deep learning based engine (i.e., the type of the output feature vector) 410 performs deep learning for liveness detection for face recognition” to identify whether an input face image is live or spoofing according to “the collected [training] data”; see para.61, para.60). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Chandraker into the teachings of Johnson and Li by using different cameras with different levels of photographing effects to select the training images/samples and train the feature vectors of a deep learning network according the selected training images, in order to “recognize an identity of a subject” and “prevent face spoofing for the face recognition task” (Chandraker, see Abstract).

Regarding claim 4, 13, 18, the combination of Johnson, Li, and Chandraker discloses, wherein before obtaining the to-be-detected picture, the method further comprises: with respect to different scenarios, obtaining picture samples under the scenario respectively, each picture sample having a tag (Johnson: wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”/”spooled”, see para.16 and para.44;); obtaining the neural network model by training according to the obtained picture samples, output of the neural network model being a feature vector discriminative for different scenarios (Li, “fine-tune the model by a set of training set of real and fake images”, see section III, right col. 2nd para. lines 2-3).

Regarding claim 5, 14, 19, the combination of Johnson, Li, and Chandraker discloses, wherein the respectively obtaining picture samples under the scenarios comprises: obtaining positive picture samples and negative picture samples respectively under the scenarios (Johnson: wherein the sample data are captured from 50 different subjects at different conditions and labeled as either “real” or “fake”/”spooled”, see para.16 and para.44); the determining, from pre-obtained picture samples, a picture sample matched with the to-be-detected picture comprises: in a clustering manner, respectively selecting typical positive picture samples and negative picture samples from picture samples under each scenario; using the selected picture samples to form a sample set, and determining feature vectors of picture samples in the sample set respectively according to the neural network model; searching in the picture Johnson: wherein “the set of training data should be representative of the entire target population for system deployment”, see para.18 lines 1-3).

Regarding claim 6, 15, 20, the combination of Johnson, Li, and Chandraker discloses, wherein the searching in the picture samples in the sample set according to the feature vectors, to determine a picture sample matched with the to-be-detected picture comprises: respectively calculating distances between the feature vector of the to-be-detected picture and feature vectors of respective picture samples in the sample set (Johnson: determining a liveness score by a comparison…, see para.4 lines 6-7); selecting a picture sample with a minimum distance, and regarding the selected picture sample as a picture sample matched with the to-be-detected picture (Johnson: “score level” by “min” method, see para.25 lines 8-12).

Regarding claim 7, 16, the combination of Johnson, Li, and Chandraker discloses, wherein the method further comprises: when a new scenario appears, obtaining picture samples under the new scenario and adding them into the sample set (Johnson: enroll “new user”, see para.23).
Regarding claim 8, 10, each of them is an inherent variations of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 12, 17, each of them is an inherent variations of claim 3, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 3.

Response to Arguments
8.	Applicant’s arguments, filed on 11/10/2021, have been fully considered but they are not persuasive. 

8-1.	Regarding claim rejections under 35 USC 112(a), on page 10 of applicant’s response, applicant notes:
“Claim 1 has been amended to further recite that "training to obtain a neural network model whose output is a feature vector used for distinguishing whether a to-be-detected picture is from a living body or a non-living body, the feature vector having a type varying with different scenarios" and "the output feature vector has a type varying with different levels of photographing effect." Supports for the amendment may be found at least in paragraphs [0009] and [0073] of the specification.”

The examiner notes: according to the disclosure in Paragraphs [0009] and [0073] of the specification, based on the broadest reasonable interpretation (BRI), “the output feature vector” recited in the claims is interpreted as “a feature vector which is output/generated from the “neural network model” and associated with the corresponding input training picture sample/image having different scenarios. Likewise, “the feature vector having a type varying with different scenarios” is also interpreted as “a feature vector which is output/generated from the “neural network model” and associated with the 

8-2.	Regarding claim rejections under 35 USC 103, on page 12 of applicant’s response, applicant argues:
“However, Chandraker fails to teach or suggest the output feature vector has a type varying with different scenarios, wherein the feature vector is discriminative for different scenarios so that different scenarios are farther from one another in a feature space, and the same scenarios are closer to one another in the feature space recited in claim 1 as amendmend.”

The examiner respectfully disagrees with the applicant’s arguments for at least the following reasons. In the first instance, as explained in the rejections under 35 USC 112(b), the claim is indefinite since it is not clear to which “the output feature vector” refers. It is not clear whether or not “the output feature vector” is generated/output from the “neural network model”. It is not clear whether “the feature vector” refers to “a feature vector” output from the “neural network model” or not. It is not clear what the relationships are among “a feature vector” output from the “neural network model”, “the feature vector having a type varying with different scenarios” and “the output feature vector has a type varying with different levels of photographing effect”. Based on the paragraphs cited by applicant and the claims wording, for the purpose of examination, both “the output feature vector” and “the feature vector” are interpreted as “a feature 

In the second instance, the primary reference identified by Johnson clearly teaches, wherein training sample dataset (live and spoof) is a collection of fingerprint images from each of 50 different subjects at multiple collection events/days to take into account the variability of the classifiers, see para.44. For each of these training samples, a feature vector can be extracted and represent the corresponding sample captured from among 50 different subjects at different conditions to distinguish between a live sample and a fake sample; see para.27. Therefore, in the method in Johnson, a feature vector is output/generated by the classifiers and represents the corresponding input training sample which is one of a collection of fingerprint images captured from each of 50 different subjects at multiple collection events/days. In other words, wherein each of training sample (or its corresponding feature vector) in the method in Johnson have “a type varying with different scenarios”. Further, the third reference identified by Chandraker does not only teach using more than one cameras to capture training samples, but also teach that the deep learning is trained by “a large variety of data samples which are commonly used in various applications/scenarios” to identify whether an input face image is live or spoofing”; see para.60-61. Thus, for each of training samples, the deep learning in Chandrake can generate a feature vector to represent the corresponding input training sample which have “a type varying with different scenarios”. Thus, both of Johnson and Chandrake teach the argued feature. The rejections are proper.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        11/18/2021